Citation Nr: 1504613	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  14-15 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Bronson Battle Creek Hospital on March 11, 2013. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1942 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs Medical Center (VAMC) at Battle Creek, Michigan, which denied entitlement to payment of or reimbursement for unauthorized medical expenses.  The Veteran appealed the denial of entitlement and the matter is now before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 11, 2013, the Veteran was transported by ambulance to Bronson Battle Creek Hospital where he presented with abdominal pain with associated symptoms of nausea, vomiting, and loss of appetite. 

2.  At the time of the events on March 11, 2013, the Veteran was permanently and totally disabled as a result of service-connected disabilities, namely, tinnitus evaluated as 10 percent disabling, bilateral hearing loss evaluated as 30 percent disabling, and post-traumatic stress disorder (PTSD) evaluated as 100 percent disabling. 

3.  Resolving all doubt in the Veteran's favor, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention on March 11, 2013 would have been hazardous to life or health. 

4.  The Veteran, who was 91, was wheelchair-bound and unable to operate a motor vehicle. 

5.  A VA facility was not feasibly available on March 11, 2013 because of the emergent nature of the Veteran's medical condition and his inability to operate a vehicle, and the fact that he was transported by ambulance where ambulance personnel determined that his destination was a non-VA facility, and an attempt to use a VA facility beforehand would not have been reasonable. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for reimbursement or payment of unauthorized medical care expenses incurred in connection with private medical services rendered at Bronson Battle Creek Hospital on March 11, 2013 have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming reimbursement for treatment received at Bronson Battle Creek Hospital on March 11, 2013 because he was taken to that non-VA hospital by ambulance in an emergency situation that was hazardous to his life and health. 

Congress has authorized VA to reimburse veterans for unauthorized emergency medical treatment in two separate statutes, 38 U.S.C.A. §§ 1725 and 1728.  The latter statute, 38 U.S.C.A. § 1728, applies only to veterans who met certain criteria relating to disabilities for which they have been granted service connection.  See 38 U.S.C.A. § 1728(a)(1)-(4) .  In contrast, 38 U.S.C.A. § 1725 applies to non-service-connected veterans who meet certain eligibility requirements relating to participation in VA's health care system.  See Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006) (discussing the statutes prior to recent amendments which are not dispositive with regard to the issue on appeal herein).  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected conditions.

The Board notes that 38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act of 1999, and became effective May 29, 2000.  Pub. L. No. 106-117, tit. I, § 111 (1999).  This law was amended on February 1, 2010, by the Veterans' Emergency Care Fairness Act.  Pub. L. No. 111-137, 123 Stat. 3495.  Section 1725(b)(3)(C) now provides that to be eligible for reimbursement a veteran must be personally liable for emergency treatment furnished to the veteran, which includes not having "other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider."  However, sections 1725 and 1728 provide alternative bases for reimbursement for unauthorized emergency medical treatment, and the Board will find below that the Veteran meets the criteria under section 1728.  Consequently, consideration of section 1725 is unnecessary. 

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse a Veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if the following criteria are met:

(a) For Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31;

(b) Such treatment was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  
Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Cotton v. Brown 7 Vet. App. 325, 327 (1995).  The "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton, 7 Vet. App at 327.  "Feasibly available" is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  However, under the provisions of 38 C.F.R. § 17.53 (2014), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2014).  Moreover, a VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

Initially, the Board notes that the record does not show that the March 11, 2013 treatment at Bronson Battle Creek Hospital was authorized by VA.  But, the record does show that the Veteran was permanently and totally disabled for VA purposes as a result of service-connected PTSD which was assigned a 100 percent disability rating effective January 31, 2011.  Thus, he satisfied the first criteria under 38 U.S.C.A. § 1728.

Next, the Board shall address whether the Veteran's condition constituted a medical emergency.  A March 11, 2013 record from the Bronson Battle Creek Hospital Emergency Room (ER) noted that the Veteran's chief complaint was abdominal pain with associated symptoms of nausea and/or vomiting six times, and loss of appetite.  The Veteran reported that the onset or duration of the abdominal pain was a "few days," while the ER medical professional noted that the severity of the pain was at most moderate and currently mild, and that the quality of the pain was diffuse aching.  The medical professional noted that the Veteran had constipation and tenderness in his abdomen and prostate.  A computerized tomography (CT) scan of his pelvis revealed an enlarged prostate gland, a sliding hiatal hernia, diverticulosis without findings of diverticulitis, and no obstruction.  Furthermore, a chest x-ray resulted in no acute findings.  Overall, the impression for the Veteran's symptoms was acute abdominal pain that was diffuse, vomiting, and urinary tract infection (UTI). 

In March 2013, the Veteran reported to the Battle Creek VAMC personnel that he was vomiting and had stomach and pelvic pain at the time of the ER visit.  Furthermore, he stated that he came down with shingles and fungus and feared death.  In a June 2013 notice of disagreement, the Veteran again contended that he went to Bronson Battle Creek Hospital because of vomiting, stomach aches, and pelvic pain, and he thought that he was dying.  The Board notes that at the time of the March 2013 visit to the hospital, the Veteran was 91 years old.  

In April 2013, the VAMC personnel determined that the March 11, 2013 treatment was not emergent because the Veteran presented to the emergency department with a 3-4 day history of abdominal pain, and VA facilities were available.  Again in March 2014, the VAMC personnel reasoned that the March 11, 2013 treatment was nonemergency care because the Veteran presented with a few days history of constipation, he was stable when picked up by the ambulance, there was no evidence of obstruction, and he could have called VA to be seen in Urgent Care. 

Based on the foregoing facts, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that his symptoms of vomiting, pelvic and abdominal pain, and relatively old age constituted a medical emergency on March 11, 2013.  While the ER note stated the Veteran reported his abdominal pain began a "few days" prior, there is no evidence in the record indicating when his vomiting and nausea symptoms manifested.  It is quite plausible that the Veteran's vomiting and nausea symptoms began the morning of or immediately prior to his contacting the ambulance.  The exacerbation of symptoms from solely abdominal pain to abdominal pain and vomiting six times, combined with the Veteran's elderly constitution, could lead a prudent layperson who possesses an average knowledge of health and medicine to reasonably expect that immediate medical attention was necessary.  Thus, the Board concludes that the Veteran's acute symptoms were severe enough that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life and health.  

Lastly, the Board addresses the availability of VA or other Federal facilities on March 11, 2013.  In a June 2013 notice of disagreement, the Veteran stated that he is unable to drive and he called an ambulance because he thought he was dying.  He relayed to the paramedics that he was a VA patient and wheelchair-bound, and the paramedics told him that he had to be taken to Bronson Battle Creek Hospital as they would not be able to transport him to the VA hospital.  The Veteran made very similar statements to VAMC personnel in late March 2013 alleging that the paramedics told him that by law they had to take him to Bronson Battle Creek Hospital.  The Board finds the Veteran's statements credible as they are consistent with the record.  The record shows the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).  Thus, the Board concludes that a VA facility was not feasibly available, and an attempt to use one beforehand would not have been reasonable, sound, wise, or practicable.  

The Board finds the evidence to be at least in relative equipoise in showing that the Veteran has met the criteria of 38 U.S.C.A. § 1728.  Thus, resolving all reasonable doubt in the Veteran's favor, payment or reimbursement of the unauthorized medical expenses incurred in connection with private medical services provided at Bronson Battle Creek Hospital on March 11, 2013 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for payment or reimbursement of unauthorized medical expenses.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Bronson Battle Creek Hospital on March 11, 2013 is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


